 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ryan Ripley,                                    No. CV-18-01162-PHX-RCC
10                  Plaintiff,                       ORDER
11   v.
12   PMD Development LLC, et al.,
13                  Defendants.
14
15
16         Pending before the Court is Plaintiff’s motion for sanctions. Doc. 35. After

17   reviewing the record, the motion shall be denied. However, the Court shall extend
18   deposition, discovery and dispositive motions by 30 days to give the parties time to

19   complete the deposition discussed in the motion.

20         Accordingly,
21         IT IS HEREBY ORDERED that Plaintiff’s motion for sanctions is denied. Doc.
22   35.

23         IT IS FURTHER ORDERED that the deposition, discovery and dispositive

24   motion deadlines shall be extended by 30 days from the date of this order.

25         Dated this 25th day of January, 2019.

26
27
28
